      Case 3:20-cv-00954-KOB-SGC Document 12 Filed 08/17/21 Page 1 of 2                      FILED
                                                                                    2021 Aug-17 PM 03:28
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

 CHRISTOPHER ALLEN HULSEY,                 )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    Case No. 3:20-cv-00954-KOB-SGC
                                           )
 FRANKLIN COUNTY JAIL, et al.,             )
                                           )
       Defendants.                         )




                           MEMORANDUM OPINION
      The magistrate judge filed a report on June 24, 2021, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 8). Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within 14 days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation.                  Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief can be granted.

      The court will enter a separate Final Order.
Case 3:20-cv-00954-KOB-SGC Document 12 Filed 08/17/21 Page 2 of 2




DONE and ORDERED this 17th day of August, 2021.




                             ____________________________________
                             KARON OWEN BOWDRE
                             UNITED STATES DISTRICT JUDGE




                                2
